The difficulty which the court experiences in this case, results from the 21st section of "The Act to revise and amend the law regulating Public Schools," which defines the duties of the Town Committee. This section provides that the Town Committee shall draw orders upon the Town Treasurer for the payment of money due, in conformity with *Page 122 
the law; Provided, "that the Committee shall not be obliged to give any order until they are satisfied the services have actually been performed for which the money is to be paid." They are to decide when money is due, and, having so decided, to draw an order for its payment. And the 23d section of the same act prescribes, that "The Town Treasurer shall receive the money due from the State Treasury, and shall keep a separate account of all money appropriated by the State, or town, or otherwise, for Public Schools, and shall pay the same to the order of theSchool Committee." These two sections are exceedingly significant. The first prescribes who shall draw the orders, and the other what orders the Town Treasurer shall be bound to pay. The 65th section of the School Act gives an appeal from the decisions of the School Committee to the Commissioner, whose decision is to be final. But the Commissioner, by this section, has only authority to affirm or reverse the decisions of the Town Committee, but has no authority to draw orders; and any orders drawn by him, are not obligatory upon the Town Treasurer. We think the proper course for him is to adjudicate upon the appeal, and certify his decision to the Town Committee, requesting them to draw the order required, and, if they refuse, a mandamus may be granted to compel them to draw the order.